Citation Nr: 0209437	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  94-41 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right hip, as claimed on a direct, presumptive, and secondary 
basis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
INTRODUCTION

The veteran served on active duty from January 1943 to July 
1945. 

By a May 1993 RO decision, the veteran's claim of service 
connection for a right hip disorder, claimed as secondary to 
a left knee disability, was denied.  The veteran appealed 
this decision to the Board of Veterans' Appeals (Board).  In 
April 1997 and February 1998, the Board remanded the case to 
the RO for further development.  By a December 1999 Board 
decision, the veteran's claim was denied.  Thereafter, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  By a March 2001 Order, the Court 
vacated the Board's December 1999 decision and remanded the 
matter pursuant to directives established by the Court.


FINDING OF FACT

Arthritis of the right hip was not noted in service or within 
one year of his service discharge; arthritis of the right hip 
is not causally related to a disease or injury in service or 
to a service-connected disability.


CONCLUSION OF LAW

Arthritis of the right hip was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
during service, and it was not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1943 to July 
1945. 

The veteran's service medical records reflect that the 
veteran's musculoskeletal system was normal on enlistment 
examination in January 1943.  The veteran sustained a left 
knee injury during service, apparently first in March 1943 
when he fell on ice, and again in July 1944 when he jumped 
into a ditch while under shellfire.  He was evaluated with a 
left knee strain/sprain.  In October 1944, following 
continued complaints relative to the left knee, the veteran 
underwent surgical excision of the left tibial tubercle.  
Diagnoses included Osgood-Schlatter's disease; epiphysitis of 
the left tibial tubercle, severe; sprain of the left knee; 
and chronic synovitis of the left knee.  There are no 
complaints, treatment, or a diagnosis of right hip problems 
during active duty. 

By an August 1945 RO decision, service connection for a left 
knee disability was granted. 

The veteran underwent a VA examination in February 1949, 
following which he was diagnosed as having Osgood-Schlatter 
disease due to injury.  No right hip complaints or diagnoses 
were noted. 

In July 1967, the veteran underwent VA examination, and no 
right hip complaints or diagnoses were noted.

A September 1969 VA consultation examination shows that the 
veteran was diagnosed as being obese. 

A private medical record, dated in November 1974, shows that 
the veteran was treated for his arthritic condition, the 
nature of which was not described.  

The veteran was hospitalized at North Florida Regional 
Hospital in June 1975, and presented with complaints of chest 
and left hip pain.  The discharge diagnoses included left hip 
pain, which was opined to be "probably due to degenerative 
arthritis."  The hospital report noted approximately 1 1/2 
years earlier, the veteran developed left hip pain and aching 
that progressively increased within the preceding two month 
period.

In a September 1975 statement, the veteran indicated that his 
left knee disorder was further complicated by symptomatology 
involving the hip.  During a November 1975 VA examination, 
the veteran reported a history of arthritis of the left leg, 
hip, and back.  Following an examination, the diagnosis was 
probable degenerative arthritis involving the left knee. 

A February 1976 private medical report, from Dr. L.B.H., 
indicated that the veteran had been under a physician's care 
since June 1974 for arthritis, with more recent complaints of 
"trouble centering around the hip."

In a March 1976 statement, J.A.R, Jr., M.D., indicated that 
the veteran had been  diagnosed as having degenerative 
arthritis of the hip and knees, which was noted to be 
aggravated by his massive size and weight.  It was further 
noted that the veteran was previously seen for complaints of 
left hip pain in May and October 1975.

A May 1976 VA examination report shows that the veteran 
complained of pain in the left knee, back and left hip.  On 
objective examination, it was noted he had pain and 
limitation of motion of the left hip.  An x-ray report of the 
left hip shows no significant radiographic abnormalities. 

The veteran was hospitalized at North Florida Regional 
Hospital in June 1976 for increasing back pain and extreme 
obesity.  The veteran was noted as having degenerative 
arthritis of the left hip with cystic changes in the femoral 
neck.

By a June 1976 RO decision, service connection for a hip 
condition (left side) was denied.  The veteran appealed this 
decision to the Board and by an April 1977 decision, service 
connection for arthritis of multiple joints (other than the 
left knee) was denied. 

In a June 1979 statement, H.M.B., Jr. M.D., indicated that 
the veteran reported that he had been having left hip pain 
for several years. 

An August 1982 statement from C.H.S., M.D., shows that the 
veteran's range of motion of the hips was intact.  It was 
also noted that the veteran was massively obese.

A November 1988 clinical report indicated that the veteran 
was evaluated for complaints of increased pain of the neck, 
right buttock area, and knees.  It was noted that the veteran 
had been involved in another automobile accident a few weeks 
earlier.  The examiner noted that the veteran's history was 
significant for arthritic involvement of the low back, neck, 
and lower extremities which were reportedly worse following 
the accident.  Examination conducted at that time was 
significant for severe degenerative arthritis involving the 
right hip, with lesser degenerative changes detected on the 
left side.

Medical records from Dr. C.H.S., show that in February 1989, 
it was opined that the injuries the veteran had sustained in 
connection with an earlier (October 1988) automobile accident 
had not resulted in permanent injury.  It was noted that the 
veteran continued to have mild to moderate osteoarthritis of 
the right hip.  When seen in July 1989, the veteran reported 
continued right hip symptoms.  Dr. C.H.S. noted that the 
right hip condition had become progressively more 
incapacitating, and a right total hip arthroplasty was 
performed in August 1989.  He underwent reimplantation in 
October 1989.

In a February 1989 statement, R.T., M.D., indicated that the 
veteran's preexisting osteoarthritis flared as a result of 
his automobile accident.  It was noted that his treatment 
related to the automobile accident was now complete.  It was 
concluded  that the veteran did not sustain any functional 
disability as a result of the automobile accident, and it was 
reported that the veteran continued to have mild to moderate 
osteoarthritis of the right hip.  

In a March 1993 statement, the veteran reported that his 
right hip condition was secondary to his service-connected 
disability, including his left leg condition.  He related 
that in 1989 he had to have his right hip replaced. 

In an October 1993 statement, J.A.R., Jr., M.D., indicated 
that the veteran had been a patient of his for thirty years.  
It was noted that the veteran's major problem most of the 
time had been osteoarthritis of the weight bearing joints, 
knees, hips, and low back. 

In a December 1993, C.H.S., M.D., indicated that the veteran 
sustained an injury to his left knee during service, and that 
this injury had resulted in severe endstage traumatic 
osteoarthritis of the knee.  The veteran reported his belief 
that he sustained an injury to his hip as a result of an 
inservice accident.  In that context, it was noted that the 
veteran had developed degenerative disease of both his left 
knee and right hip.  Dr. C.H.S. opined that the severity of 
the veteran's left knee symptoms adversely impacted the 
progression of the degenerative disease of the right hip and 
had aggravated the veteran's symptoms.  The physician further 
opined that the "degenerative disease that [the veteran] has 
experienced in his right hip is related to his original 
injury."

In a January 1994 statement, R.T., M.D., indicated that the 
veteran reported subjective complaints of progressive pain 
and stiffness associated with the right hip.  The veteran 
reported a history of having sustained, during service, an 
injury to his right hip at the same time he sustained an 
injury to the left knee.  The physician indicated that the 
veteran had "endstage left knee" that resulted in weight 
shifting to the right side.  It was opined that this 
condition resulted in the progression of osteoarthritis of 
the right hip.  Further, it was opined that it was consistent 
that the veteran's osteoarthritis of the right hip and left 
knee were related to the same injury.

During a December 1994 hearing, the veteran testified he 
injured his right hip, during service, in the same incident 
in which he injured his left knee.  He denied having any 
problems with his right hip prior to service, and he 
indicated that he was not evaluated with any disorder of the 
right hip at the time of his entrance examination.  He stated 
that he injured his right hip when he fell into a ditch, and 
landed on his right hip.  The veteran also reported that the 
jeep in which he was being transported for treatment 
overturned.  The veteran reported that the focus of his 
medical treatment during hospitalization was for his left 
knee condition, because this condition was the most severe.  
He indicated that he reported symptoms relative to his right 
hip during this period.  Following this hospitalization, the 
veteran received treatment for his left knee disorder, but 
was not treated for his right hip condition although he 
reported continued symptomatology.  The veteran was unable to 
recall when he first received treatment for his right hip 
condition following service, but believed that his treatment 
dated back 10 to 20 years earlier.  He stated that his left 
knee and right hip disorders progressed with age, 
necessitating surgical treatment for the insertion of a hip 
plate.  He stated that private physicians had advised him 
that his right hip condition was caused by the left knee 
disability, due to the veteran's practice of favoring his 
left knee by weight-bearing on the right side.

In a November 1995 statement, R.T., M.D., indicated that the 
veteran had generalized osteoarthritis with involvement of 
the neck, back, hips, and knees.  Dr. R.T. indicated that 
this condition initially had its onset with the injury to the 
left knee during service.  It was noted that osteoarthritic 
changes of the left knee resulted in weight shifting to the 
right leg and hip.  It was opined that the shift in weight, 
and the veteran's size and obesity contributed to the 
acceleration of his osteoarthritis of the right hip, 
necessitating a total right hip arthroplasty.

In an October 1996 statement, C.H.S, M.D., noted that the 
veteran sustained an injury to his left knee during service, 
and that this condition had directly resulted in the 
development of severe and endstage degenerative arthritis of 
the left knee.  It was further noted that the veteran had 
developed an irregular gait pattern as a result of his left 
knee injury and had subsequently developed degenerative 
arthritis of the right hip.  The veteran's gait pattern was 
noted to result in increased symptoms referable to the hip, 
which necessitated a total hip arthroplasty.  Dr. C.H.S. 
opined that the veteran's in service injury directly 
aggravated his symptoms relative to the right hip.

During a June 1997 VA examination, the veteran reported a 
history of a left knee injury during service and that he 
underwent surgical treatment for a right hip prosthesis 
several years earlier due to degenerative disease.  On 
objective examination, the veteran was evaluated with a 
normal build, but was noted to be slightly obese.  He was 
observed to have a slightly antalgic gait.  The veteran was 
observed to be able to dress and undress with ease, and to 
climb upon the examining table.  There was a seven inch well-
healed, non-tender scar detected over the right hip.  The 
diagnostic impression included findings of degenerative joint 
disease, moderate, left hip and right knee, shown on x-ray 
studies; status post total "left" hip replacement with 
prosthesis; and status post total left knee replacement with 
prosthesis.  In his clinical assessment, the examiner 
indicated that the veteran and two other members of his 
family had degenerative joint disease, which required 
prosthetic replacement.  The examiner noted that the "fact 
that both hips and knees are affected by this problem suggest 
that it is a consequence of the aging process rather than 
from any one specific insult."  It was further opined that 
the knee injury in service may have played a part in the 
damage which required a knee replacement, but not necessarily 
the hip replacement.

During a February 1999 hearing, the veteran testified that he 
injured his right hip in conjunction with the same in-service 
injury in which he injured his left knee.  He indicated that 
although he reported his right hip symptoms while being 
treated for his left knee condition, the right hip was not 
evaluated due to the severe nature of the knee wound.  
Specifically, the veteran indicated that his left knee 
disorder required surgical treatment, and that he was in 
danger of having his leg amputated.  Once released from the 
hospital, the veteran related he continued to receive 
treatment for his left knee condition.  He indicated that he 
did receive physical therapy for the right hip during this 
time; rather, his primary care was for the left knee 
disorder.  He recalled that he was privately evaluated for 
the right hip condition, but was unable to provide any 
information concerning the clinical findings or treatment 
course followed.  His treating physician reportedly advised 
him that his right hip condition was aggravated due to his 
favoring the left knee.  The veteran stated that medical 
personnel determined that his right hip condition was caused 
by the left knee disorder, although initial assessments 
suggested that the right hip problem was attributable to the 
veteran's weight.  He indicated that a review of the original 
assessment has now led medical personnel to conclude that 
there is a nexus between the left knee disability and the 
right hip condition.

In July 1999, the Board requested a medical expert at a VA 
medical facility to independently review the veteran's 
medical history and record, and to offer an opinion 
concerning the etiology of his right hip condition.  In an 
August 1999 medical report, the examiner noted that the 
veteran sustained an injury to his left knee during service.  
It was noted that the injury was initially evaluated as an 
acute strain or sprain, manifested by complaints of pain 
after prolonged walking or with strenuous activity.  It was 
noted that the record documented no injury to the right hip.  
It was noted that post injury radiographic studies of the 
left knee showed no evidence of acute bone or joint injury, 
and were evaluated as essentially normal, except for evidence 
of his pre-service Osgood-Schlatter's disease.  In this 
regard, it was noted that the evidence reflects that the 
veteran had experienced left knee symptoms as early as 1943, 
while employed as a construction worker.  It was also noted 
that the veteran was employed as a farmer following his 
release from service, and that he worked in this capacity 
until his retirement at age 62 years.

The medical report further noted that the veteran had a 
history of degenerative arthritis, confirmed by x-ray 
studies, involving multiple joints, including the cervical 
and thoracic spine, both hips, and both knee joints.  It was 
noted that the veteran had an apparent strong familial 
history of degenerative arthritis.  In August 1989, he 
underwent total right hip arthroplasty for continued 
complaints of right hip pain.  In 1994, the veteran underwent 
left knee arthroplasty that was attributed to increasing 
symptoms related to degenerative arthritis.  It was noted 
that medical evaluations conducted in conjunction with the 
previous automobile accidents revealed no evidence of acute 
bone or joint injury, but instead yielded diagnostic findings 
related to the veteran's generalized degenerative arthritis.

In his assessment, the examiner indicated that the evidence 
demonstrated that the veteran had a pre-existing condition 
consisting of Osgood-Schlatter's disease with localized 
epiphysitis and/or tendonitis prior to his entry into 
service.  He subsequently incurred a left knee injury during 
service, with no mention of a right hip condition at that 
time.  It was noted that since his separation from service 
and with advancing years, the veteran developed degenerative 
arthritis involving the spine, both hips, and the left knee.

With respect to the particular questions posed, the examiner 
provided the following responses:

Question:  Is it more likely than not that the veteran's 
current right hip disorder resulted from the injury sustained 
in service in July 1944?

Answer:  It would be my opinion that the 
veteran's current right hip disorder was 
not in any way related to the injury 
sustained in service in July of 1944.  
This would appear to be the development 
and progression of degenerative arthritis 
as he grew older and is primarily a 
reflection of the aging process on the 
involved joints.

Question:  Was the veteran's right hip arthritis caused by 
his left knee disorder and/or any gait or weight shift 
abnormality associated with the left knee disability?

Answer:  It would be my opinion that the 
veteran's right hip arthritis was not 
caused by his left knee disorder and/or 
any gait or weight shift abnormality.  It 
is again my opinion that the changes 
noted, specifically in the right hip, are 
a reflection of progressive degenerative 
arthritis.

Question:  If the answer to (questions) 1 and 2 is no, then 
did the left knee disorder aggravate, or cause an increase in 
the severity of, the veteran's right hip arthritis?

Answer:  It would be my opinion that the 
left knee disorder did not aggravate or 
cause an increase in the severity of the 
veteran's right hip arthritis for the 
reasons cited.

The veteran was advised of the findings and opinion expressed 
in the medical report in August 1999, and was afforded an 
opportunity to submit additional evidence or argument in 
support of his claim.  The record reflects that the veteran 
did not submit any further evidence in support of his claim.

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments became effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which became 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the May 1993 rating 
decision and of the reasons and bases for the denial of his 
claim.  The Board concludes that the discussions in the May 
1993 rating decision, statement of the case (issued in 
November 1993), and supplemental statement of the case (SSOC) 
(issued in November 1994, January 1995, and August 1997 ) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

The Board also notes that the SOC and SSOCs advised him of 
the evidence that had been obtained and considered.  He has 
not, by correspondence or testimony, indicated that there is 
any medical evidence to be obtained relative to his right hip 
disability.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is no specific 
evidence to advise him to obtain.  Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this regard, VA has obtained all records which 
were identified by the veteran as bearing on his claim for 
service connection for arthritis of the right hip.  Notably, 
the Board remanded the veteran's claim in April 1997 and 
February 1998 for the purpose of further developing his 
claim.  The veteran was afforded a VA examination in June 
1997, which was thorough and which addressed the etiology of 
the veteran's arthritis of the right hip.   In July 1999, the 
Board requested a medical opinion from the Veterans Health 
Administration (VHA).  The August 1999 VHA opinion which was 
received was extremely detailed and addressed all of the 
Board's questions.  While the veteran has requested that the 
Board obtain an independent medical expert (IME) opinion, the 
Board find this action unnecessary.  The August 1999 VHA 
opinion sufficiently resolves the complex or controversial 
medical issues that previously existed in this case.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for arthritis may be granted if manifest to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Secondary service connection will be granted when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310;  See also 
Allen v. Brown, 7 Vet. App. 439 (1995).  Additionally, 
secondary service connection may be established for a 
disability which is aggravated by a service-connected 
disability.  Allen, supra.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct and Presumptive Service Connection

The veteran argues that he sustained a right hip injury 
during the same inservice incident in which he injured his 
left knee.

A review of the veteran's service medical records shows that 
he sustained left knee injuries on two occasions.  In March 
1943, he fell on some ice and was noted as having a left knee 
strain/sprain.  Later, in July 1944, he injured his left knee 
when he jumped into a foxhole while under shellfire.  He was 
treated for a severe sprain of the left knee as well as 
Osgood-Schlatter's disease, epiphysitis of the left tibial 
tubercle, and chronic synovitis of the left knee.  There are 
absolutely no complaints, treatment, or diagnosis of right 
hip problems during service.  The veteran was discharged from 
service in July 1945.

There is no evidence of arthritis of the right hip within one 
year of the veteran's service discharge.  In fact, there is 
no medical evidence of a right hip disability, including 
arthritis, in the 1940s, 1950s, or 1960s.

The first medical evidence of arthritis of the hip was 
indicated in the mid-1970s.  None of the records identify 
whether the arthritis affected either the left or right hip 
or both.  Notably, the veteran's complaints centered around 
left hip problems, and it seems probable that any arthritis 
of the hip, documented in the 1970s, was likely left hip 
arthritis.  Arthritis of the right hip was first medically 
noted in 1988.  In sum, the Board notes that the first 
medical evidence of arthritis of the right hip was indicated 
in November 1988; however, it is acknowledged that there may 
have been evidence of arthritis of the right hip as early as 
in the 1970s.  Even assuming that the earliest evidence of 
arthritis of the right hip is in the 1970s, this is still 
nearly three decades after the veteran's service separation.  

There are several opinions on file which address whether the 
veteran's right hip problems were incurred in service.  In a 
December 1993 statement, Dr. C.H.S. indicated that the 
veteran had reported having sustained an injury to his hip as 
a result of his left knee injury.  Dr. C.H.S. opined that the 
veteran's degenerative disease of the right hip was related 
to his original injury in service.  A January 1994 medical 
opinion from Dr. R.T. is to the effect that it would be 
consistent that the veteran's right hip and knee disorders 
were both related to the same in-service injury.  

The Board points out that the basis (i.e. underlying 
rationale) for either the December 1993 or January 1994 
opinion, noted above, was not provided.  An explanation was 
not given in either opinion for:  1) the lack of documented 
right hip problems in service or 2) the lengthy absence (of 
30 to 40 years) of any sort of right hip symptomatology after 
service.  There is no evidence that either Dr. C.H.S. or Dr. 
R.T. reviewed the veteran's claims file, including his 
service medical records, prior to arriving at their 
conclusions.  Further, it is noted that the January 1994 
opinion used equivocal language (that it would be consistent 
that the veteran's right hip disability was related to the 
in-service injury) to indicate that the veteran sustained a 
right hip injury in service.  Given the complete lack of any 
sort of supportive analysis for the opinions rendered, it is 
concluded that the opinions appear to be largely based on the 
veteran's self-reported history of having sustained a right 
hip injury in service.  Opinions based upon an inaccurate 
factual premise have no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993). 

Other medical opinions on file which address the etiology of 
the veteran's arthritis of the right hip include a June 1997 
VA examination report and an August 1999 VHA opinion.  The 
June 1997 VA examiner indicated that the veteran's hips and 
knees were affected by problems, which was suggestive that 
his condition was a consequence of the aging process instead 
of one insult (e.g. an inservice traumatic injury).  It was 
also pointed out that the veteran had two other members of 
his family which had degenerative joint disease which 
required prosthetic replacement.  An August 1999 VHA opinion 
is to the effect that the veteran's right hip disorder was 
not in any way related to the injury sustained in service in 
July 1944.  Instead, it was opined that the veteran's right 
hip problems appeared to be older and a reflection of the 
aging process.  It was also noted that the veteran had a 
history of degenerative arthritis of multiple joints, and had 
a strong familial history of degenerative arthritis.  

Both of these VA opinions have tremendous probative value as 
both were based on a thorough review of the claims file, 
which is essential at formulating a sound opinion.  Notably, 
both opinions make cogent observations about the veteran's 
medical history which clearly influenced their opinion.  
Specifically, both VA opinions cite the veteran's familial 
history of degenerative joint disease, and the veteran's own 
history of degenerative joint disease of multiple joints.  
Further, the August 1999 VHA opinion made observations 
including the lack of any demonstrable right hip injury in 
service.

Given the equivocal and apparently unsubstantiated nature of 
the December 1993 and January 1994 opinions, and the strong 
and explicit language of the June 1997 and August 1999 VA 
opinions, which, again, is to the effect that the veteran's 
right hip problems were not related to his inservice injury 
and were first manifest decades after his service discharge, 
it must be concluded that service connection for arthritis of 
the right hip must be denied on a direct and presumptive 
basis.

The Board acknowledges the veteran's own assertions that he 
sustained a right hip injury, during service, at the same 
time he sustained a left knee injury.  He asserts that his 
left knee injury was so severe that his right hip problems 
were essentially ignored.  He argues that he currently has 
arthritis of the right hip and that such dates back to his 
inservice injury.  Since the veteran has combat service, his 
allegations are accepted as true.  Pertinent law (38 U.S.C.A. 
§ 1154(b)), however, only relaxes the standard of proof for 
showing the occurrence of a disease or injury in combat 
circumstances; it does not obviate the need for the 
presentation of competent medical evidence of a nexus between 
the current disability and service.  The veteran's own 
opinion regarding the etiology of his current right hip 
problems carries no probative value as he does not possess 
the requisite medical expertise gained through specialized 
training, experience, or knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Further, it is again noted that the 
most probative medical evidence on file fails to demonstrate 
that the veteran's right hip disability was either incurred 
in or aggravated by service or was manifest within one year 
of his service discharge; as such, his claim on direct and 
presumptive bases must be denied. 

Secondary Service Connection

The veteran argues that his service-connected left knee 
disability either caused or aggravated his arthritis of the 
right hip. 

Opinions which address this matter include a December 1993 
medical statement from Dr. C.H.S., in which it was indicated 
that the veteran's inservice left knee injury resulted in 
severe traumatic osteoarthritis of the left knee which 
adversely impacted the progression of degenerative disease of 
the right hip and aggravated his symptoms.  In another 
statement, received in October 1996, Dr. C.H.S., related that 
the veteran's inservice left knee injury resulted in an 
irregular gait pattern which directly aggravated his right 
hip symptoms.  In January 1994 and November 1995 statements, 
Dr. R.T., indicated that the veteran's left knee condition 
resulted in his weight shifting to the right side, which 
resulted in the progression of osteoarthritis of the right 
hip.  

Converse to the aforementioned opinions is the June 1997 VA 
examination report and the August 1999 VHA opinion.  The June 
1997 VA examination report (as stated previously) is to the 
effect that the veteran's right hip disability was a 
consequence of the aging process rather than from any 
specific insult.  The August 1999 VHA opinion indicates:  1) 
right hip arthritis was not caused by a left knee disorder 
and/or any gait or weight shift abnormality, and 2) the left 
knee disorder did not aggravate or cause an increase in the 
severity of right hip arthritis.  Rather, it was opined that 
the veteran's right hip problem was primarily a reflection of 
the aging process.  As stated previously, both VA opinions 
found the veteran's familial history significant for 
degenerative arthritis.  In addition, it was noted that the 
veteran had generalized arthritis of multiple joints. 

The Board concludes that both of the aforementioned VA 
opinions, particularly the August 1999 VHA opinion, must be 
given substantial weight.  While obviously the August 1999 
medical expert did not have the opportunity to examine the 
veteran, the physician based his opinion on a thorough and 
detailed review of the medical evidence of record.  See 
generally Guerrieri v. Brown, 4 Vet. App. 476, 470-71 (1993).  
He has supplied specific facts to support his statements, 
including the lack of hip findings in service or for many 
years thereafter.  It is the August 1999 VA medical expert's 
soundly grounded opinion which compels the Board to conclude 
that service connection for arthritis of the right hip, on a 
secondary basis, has not been established.  In this regard, 
it is again noted that the medical expert has clearly stated 
that the veteran's right hip osteoarthritis was not caused or 
aggravated by his service-connected left knee disability. 

Moreover, to the extent that the opinions provided by private 
physicians (Drs. C.H.S. and R.T.) that the veteran's 
osteoarthritis of the right hip is proximately due to his 
service-connected left knee disorder, is entitled to any 
probative weight, the Board finds that it is far outweighed 
by the detailed analysis and conclusions of the physician who 
provided the August 1999 expert medical opinion.  

The Board finds that the preponderance of the evidence is 
against the claim that the veteran's arthritis of the right 
hip is etiologically related to service or to his service-
connected left knee disability.  The evidence is not evenly 
balanced and, as such, the benefit of the doubt doctrine is 
not applicable.  38 U.S.C.A. § 5107.
 


ORDER

Service connection for arthritis of the right hip is denied. 



		
	HOLLY E. MOEHLMANN	
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

